


109 HCON 468 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 468
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2006
			Ms. Waters submitted
			 the following concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States should encourage and support the Government of Iraq to pursue a
		  policy that would realign the provinces of Iraq to reflect ethnic boundaries
		  among Shiites, Sunnis, and Kurds and provide opportunity for those groups to
		  exercise control over designated areas.
	
	
		Whereas the war with Iraq began on March 19, 2003;
		Whereas the Iraq war has cost United States taxpayers more
			 than $300 billion;
		Whereas the Iraq war has claimed the lives of more than
			 2,600 members of the United States Armed Forces and injured more than 18,000
			 others;
		Whereas Iraq has descended into sectarian violence which
			 has claimed the lives of at least 30,000 and possibly more than 100,000
			 Iraqis;
		Whereas the Government of Iraq and its security forces
			 have not been able to stem the violence in Iraq;
		Whereas United States Armed Forces are caught in the
			 middle of the sectarian violence in Iraq; and
		Whereas stability can not return to Iraq under the current
			 United States policy which requires United States Armed Forces to remain in
			 Iraq indefinitely: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 United States should encourage and support the Government of Iraq to pursue a
			 policy that would realign the provinces of Iraq to reflect ethnic boundaries
			 among Shiites, Sunnis, and Kurds and provide opportunity for those groups to
			 exercise control over designated areas.
		
